Exhibit 10.2

Amended and Restated Sections of AMERISAFE, Inc. Bylaws, Effective February 26,
2008

Section 7.1 Certificates: The Corporation shall deliver certificates
representing shares to which shareholders are entitled, or shares may be
uncertificated shares. Unless otherwise provided by the Articles of
Incorporation or these Bylaws, the Board of Directors may provide by resolution
or resolutions that some or all of any or all classes or series of shares of the
Corporation shall be uncertificated. In accordance with Chapter 8 of the Texas
Business and Commerce Code or any successor provision, the Corporation shall,
after the issuance or transfer of uncertificated shares, send to the registered
owner of uncertificated shares a written notice containing the information
required to be set forth or stated on such certificates pursuant to the Texas
Business Corporation Act. Except as otherwise expressly provided by law, the
rights and obligations of the holders of uncertificated shares and the rights
and obligations of the holders of certificates representing shares of the same
class and series shall be identical. Each certificate representing shares of
stock of the Corporation shall be in such form as shall be approved by the Board
of Directors. The certificates shall be signed by the Chairman of the Board, the
Chief Executive Officer, the President, or a Vice President, and also by the
Secretary or an Assistant Secretary or the Treasurer or an Assistant Treasurer.
Any and all signatures on the certificate may be a facsimile and each such
certificate may be sealed with the seal of the Corporation or a facsimile
thereof. In case any officer, transfer agent, or registrar who has signed or
whose facsimile signature has been placed upon a certificate has ceased to be
such officer, transfer agent, or registrar before such certificate is issued, it
may be issued by the Corporation with the same effect as if he or she were such
officer, transfer agent, or registrar at the date of issue. The certificates
shall be consecutively numbered and shall be entered in the books of the
Corporation as they are issued and shall exhibit the holder’s name and the
number of shares.

Section 7.2 Lost, Stolen, or Destroyed Certificates: In place of any certificate
or certificates representing shares of stock theretofore issued by the
Corporation and alleged to have been lost or destroyed, upon the making of an
affidavit of that fact by the person claiming the certificate or certificates
representing shares of stock that was or were lost or destroyed, the Board of
Directors may (a) direct a new certificate or certificates to be issued or
(b) if the Board of Directors has provided by resolution or resolutions that the
applicable stock shall be uncertificated, direct uncertificated shares to be
issued. When authorizing such issuance of shares, the Board of Directors may in
its discretion and as a condition precedent to the issuance thereof, require the
owner of such lost or destroyed certificate or certificates, or his or her legal
representative, to advertise the same in such manner as it shall require and/or
to give the Corporation a bond with a surety or sureties satisfactory to the
Corporation in such sum as it may direct as indemnity against any claim or
expense resulting from a claim that may be made against the Corporation with
respect to the certificate or certificates alleged to have been lost or
destroyed.

 

1



--------------------------------------------------------------------------------

7.3 Transfer of Shares: Shares of stock of the Corporation shall be transferable
in the manner prescribed by applicable law and in these Bylaws. Transfers of
stock shall be made on the books of the Corporation, and in the case of
certificated shares of stock, only by the person named in the certificate or by
their duly authorized attorneys or legal representatives and upon the surrender
of the certificate therefore, properly endorsed for transfer or accompanied by
proper evidence of succession, assignment, or authority to transfer; or, in the
case of uncertificated shares of stock, upon receipt of proper transfer
instructions from the registered holder of the shares or by their duly
authorized attorneys or legal representatives and compliance with appropriate
procedures for transferring shares in uncertificated form. With respect to
certificated shares of stock, every certificate exchanged, returned, or
surrendered to the Corporation shall be cancelled. No transfer of stock shall be
valid as against the Corporation for any purpose until it shall have been
entered in the stock records of the Corporation by an entry showing from and to
whom transferred.

 

2